Title: To George Washington from John Francis, 15 September 1798
From: Francis, John
To: Washington, George



Sir
City of Washington Sept. 15th 1798

Having been obliged to leave Philadelphia during the continuance of the present calamity, I have travelled to this city; partly with a view of looking round for a situation suitable for my business; to which I might remove by the time the seat of Government shall be fixed here; and having fallen in company with Mr Law, he informed me that you had, very lately written to have two houses begun immediately, which you intend for the accomodation of the public.
I judged it not improbable but that if informed of my intention you might be willing to erect such a building, as would suit for a

boarding house, capable of accomodating, about thirty members of Congress.
It is unnecessary, at this time to particularize, but if the proposition meets your approbation, & you will favor me with a line addressed to the post office in this city, or under cover to Mr Law, it shall be duly attended to by Sir Your most obt Hble Sevt

John Francis (of the Hotel 4th Street Philaa)


I presume it is unnecessary to remind you, that it is at my house, Mr Adams has lodged these years past.

